PER CURIAM.
The petition and return generate factual issues which necessitate the taking of testimony on the following issues:
(a) Whether the petitioner is in custody under a commitment issued pursuant to a judgment of conviction.
(b) Whether the case number on petitioner’s commitment papers is a clerical error.
(c) Whether petitioner at his trial, which resulted in his conviction,, had the assistance of counsel, and, if not, whether he understandingly and intelligently waived such assistance or was able to provide a lawyer himself.
The Honorable Roger A. Barker, a Circuit Judge of the Ninth Judicial Circuit, is appointed a Commissioner, to take such testimony as shall be deemed necessary on the issues above-described, and thereafter with all convenient speed report the same, together with his findings and recommendations to this Court.
The petitioner’s motion to proceed in forma pauperis is granted. The Commissioner is authorized to appoint an attorney to represent the petitioner in these proceedings.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.